COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Karen Kristine Silvio v. Michael B. Newman

Appellate case number:      01-10-01153-CV

Trial court case number:    945526

Trial court:                County Civil Court at Law No. 1 of Harris County

       Appellant, Karen Kristine Silvio, has filed a “Motion to Request All Court
Reporters Records and Extension to File Brief,” stating that she had left a voice mail for
the court reporter, that she assumed the reporter’s record would be filed at the same time
as the clerk’s record, and that she was working with the court reporter “to get the correct
dates of the hearings so that she may prepare the records.” Appellant requests an
“extension to file her brief in order to review the Court Reporter’s Records and make the
necessary changes to her brief accordingly.” We dismiss the motion as moot.
       Appellant appeals the trial court’s order signed July 7, 2010. A motion for new
trial was timely filed. The appellate record was therefore due by November 4, 2010. See
TEX. R. APP. P. 35.1(a). We dismissed this case on February 14, 2013 for failure to pay
the appellate fees, but reinstated the case on October 15, 2013 in light of appellant’s
subsequent payment of the fees. Nevertheless, due to the age of the case, we ordered
appellant to provide written evidence from the court reporter by October 30, 2013
showing that appellant had paid or made arrangements to pay for the record or we would
consider and decide only those issues or points that do not require a reporter’s record for
a decision. See TEX. R. APP. P. 34.6(b)(1), 35.3(b)(2), (b)(3), (c), 37.3(c). We further
informed appellant that no extensions of time would be granted.
       The reporter’s record has not been filed. Accordingly, appellant’s brief is not yet
due, and her request for an extension of time to file her brief is DISMISSED as moot.
See TEX. R. APP. P. 38.6(a) (setting deadline for filing brief at 30 days after later of date
clerk’s record is filed or date reporter’s record is filed). However, because no reporter’s
record has been filed and appellant has failed to provide any evidence from the court
reporter indicating that she has paid or made arrangements to pay for the court reporter’s
record, we will only consider and decide those issues or points that do not require a
reporter’s record for a decision. See TEX. R. APP. P. 34.6(b)(1), 35.3(b)(2), (b)(3), (c),
37.3(c).
       Appellant’s brief is due within 30 days of the date of this order.1 See TEX. R .APP.
P. 38.6(a). Appellee’s brief, if any, is due within 30 days of the date appellant’s brief is
filed. See TEX. R. APP. P. 38.6(b). No extensions of time for filing the briefs will be
granted. See TEX. R. APP. P. 38.6(d) (authorizing court to shorten time for filing briefs
and submitting case).
       It is so ORDERED.

Judge’s signature:/s/ Chief Justice Sherry Radack
                  Acting individually  Acting for the Court


Date: December 17, 2013




1
       Although appellant states in her motion that she filed her brief on December 2,
       2013, no brief appears in the court’s records.